In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00095-CV



           KEVIN COOPER ROSS, Appellant

                           V.

            TIFFANY MCCRARY, Appellee



            On Appeal from the County Court
                Franklin County, Texas
                 Trial Court No. 1969




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Kevin Cooper Ross timely filed a notice of appeal November 25, 2014. The complete

appellate record was filed January 16, 2015, making Ross’ brief due to be filed with this Court on

or before February 17, 2015. When neither a brief nor a motion to extend time for filing same

were received by February 17, our clerk’s office, pursuant to our instructions, contacted Ross by

letter and advised him that his brief was late, extended the deadline for filing the brief to March 19,

and warned him that failure to file the brief by March 19 would subject his appeal to dismissal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       We have received no responsive communication from Ross and have not received his

appellate brief. Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:        April 6, 2015
Date Decided:          April 7, 2015




                                                  2